DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 9/24/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-20, 22, 27, 32, and 37 were previously canceled. 
5.         Claims 25, 30, 35, and 40 are currently cancelled via Examiner Amendment. 

6.         Claims 21, 23-24, 26, 28-29, 31, 33-34, 36, 38-39 numbered accordingly are allowed herein. 
	
 Response to Arguments
7.        Applicant’s arguments regarding the amendment filed on 09/24/2021 have been fully considered; however in light of Examiner Amendment set forth in this office action Applicant’s arguments are moot. See attached interview summary, for PTO-413. 

EXAMINER’S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Doug Owens III, Reg No. 51,314 on October 13, 2021.

Claims 25, 30, 35, and 40 are cancelled. 
Independent claims 21, 26, 31, 36 are amended.

AMENDMENT TO THE CLAIMS
21. (Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising:
storing a medium access control (MAC) protocol data unit (PDU) for a message (MSG) A in a buffer;
transmitting, to a base station, a preamble for the MSG A on a physical random access channel (PRACH);
transmitting, to the base station, the MAC PDU for the MSG A on a physical uplink shared channel (PUSCH);
receiving, from the base station, a MSG B indicating fallback; and
transmitting, to the base station, a MAC PDU identified based on the buffer, as a response to the MSG B,
wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, which is at least one symbol after a last symbol of the PUSCH.
 
22. (Cancelled) 



24. (Previously Presented) The method of claim 21, further comprising receiving, from the base station, information configuring a resource for the PUSCH, 
wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols.

25. (Cancelled) 

26. (Currently Amended) A method performed by a base station in a wireless communication system, the method comprising:
receiving, from a terminal, a preamble for a message (MSG) A on a physical random access channel (PRACH);
transmitting, to the terminal, a MSG B indicating fallback, in case that a medium access control (MAC) protocol data unit (PDU) for the MSG A is not received on a physical uplink shared channel (PUSCH); and
receiving, from the terminal, a MAC PDU as a response to the MSG B, wherein the received MAC PDU is identified based on a buffer of the terminal,
wherein a window for the MSG B starts at a first physical downlink control channel (PDCCH) monitoring occasion which is at least one symbol after a last symbol of the PUSCH.

27. (Cancelled)

28. (Previously Presented) The method of claim 26, wherein the MAC PDU identified based on the buffer is received, in case that a random access preamble identifier (RAPID) included in the MSG B matches an index of the preamble for the MSG A.

29. (Previously Presented) The method of claim 26, further comprising transmitting, to the terminal, information configuring a resource for the PUSCH, 
wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols.

30. (Cancelled) 

31. (Currently Amended) A terminal in a wireless communication system, the terminal comprising:
a transceiver; and
a controller configured to:

transmit, to a base station, via the transceiver, a preamble for the MSG A on a physical random access channel (PRACH),
transmit, to the base station, the MAC PDU for the MSG A on a physical uplink shared channel (PUSCH),
receive, from the base station, via the transceiver, a MSG B indicating fallback, and
transmit, to the base station, via the transceiver, a MAC PDU identified based on the buffer, as a response to the MSG B,
wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, which is at least one symbol after a last symbol of the PUSCH


32. (Cancelled)

33. (Previously Presented) The terminal of claim 31, wherein the MAC PDU identified based on the buffer is transmitted, in case that a random access preamble identifier (RAPID) included in the MSG B matches an index of the preamble for the MSG A.

34. (Previously Presented) The terminal of claim 31, wherein the controller is further configured to receive, from the base station, information configuring a resource for the PUSCH, and wherein the information includes at least one of information on a starting resource block (RB), 



36. (Currently Amended) A base station in a wireless communication system, the base station comprising:
a transceiver; and
a controller configured to:
receive, from a terminal, via the transceiver, a preamble for a message (MSG) A on a physical random access channel (PRACH),
transmit, to the terminal, via the transceiver, a MSG B indicating fallback, in case that a medium access control (MAC) protocol data unit (PDU) for the MSG A is not received on a physical uplink shared channel (PUSCH), and
receive, from the terminal, via the transceiver, a MAC PDU as a response to the MSG B, wherein the received MAC PDU is identified based on a buffer of the terminal,
wherein a window for the MSG B starts at a first physical downlink control channel (PDCCH) monitoring occasion which is at least one symbol after a last symbol of the PUSCH.




38. (Previously Presented) The base station of claim 36, wherein the MAC PDU identified based on the buffer is received, in case that a random access preamble identifier (RAPID) included in the MSG B matches an index of the preamble for the MSG A.

39. (Previously Presented) The base station of claim 36, wherein the controller is further configured to transmit, to the terminal, information configuring a resource for the PUSCH, and
wherein the information includes at least one of information on a starting resource block (RB), information on a number of RBs, information on a number of frequency division multiplexed PUSCH occasions, information on a slot offset, or information on a length of symbols.

40. (Cancelled) 

Allowable Subject Matter
1.	Claims 21, 23-24, 26, 28-29, 31, 33-34, 36, 38-39 are allowed herein and numbered accordingly. 
2.        As to Independent Claims 21, 26, 31, and 36  the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, CHEN et al. US 20200146069 hereafter Chen (provisional 62/754,589 Nov. 2, 2018 includes support throughout the whole specification in particular on Pages 5-7, Fig. 2 on pg. 15, Fig. 3 on pg. 17, Fig. 4 on pg. 18) discloses in Section [0005] A method performed by UE (user equipment) directed to a two-step RA procedure in wireless networks; Section [0072] The first message or MsgA of a 2-step RA procedure include two separate signals which are a preamble and a payload; the preamble signal transmitted on a physical random access channel (PRACH), and the payload signal transmitted on physical uplink shared channel (PUSCH) to the base station; the payload signal may include MAC information and/or other information; Section [0090] In a 2-step RA procedure, once a MsgA is transmitted, the UE includes a MAC entity that start a response time window for a MsgB; Section [0067] The fallback indicator information is included in the second message or MsgB of the 2-step RA procedure to indicate a fallback mechanism; and If the UE receives a fallback indication in the MsgB, in response to a MsgA transmitted by the UE, the UE may then transmit a Msg3; Section [0092] The UE transmit a Msg3 e.g. for re-sending the content (i.e. data) in MsgA payload using the UL grant received in the MsgB in order to perform a fallback mechanism based on a response for fallback indication associated with the sent MsgA and based on other information received in the MsgB; Section [0098] UE Determine whether the second message (MsgB) is received on a PDCCH occasion; Section [0102] After transmitting the MsgA, the UE start a MsgB RAR window and the UE monitor the PDCCH for a MsgB reception;  The prior art, Zhang et al. US 20200229238 hereafter Zhang (provisional 62/791,628 Jan. 11, 2019 includes support throughout the whole specification in particular on pages 41-49) discloses in Fig. 4 (Diagram of two-step RACH procedure), in Section [0008] The UE includes instructions and/or information stored in memory (i.e. buffer) to cause the apparatus to transmit, to a base station, a first message of a two-step RACH procedure, and transmit, to the base station, a third message; Section [0126] A UE have buffered data (i.e. MAC PDU) to transmit, ; The prior art, Dinan et al. US 20180279376 in particular Fig. 20, Section [0247] states Fig. 20 shows two step RA procedure that comprise an uplink transmission of RAP (random access procedure) and data followed by DL RAR (random access response) that may comprise an ACK of a reception or indication of decoding.
However, Chen in view of Zhang and in further view of Dinan do not render obvious in combination with other limitations in the independent claims the claim elements A method performed by a terminal in a wireless communication system, the method comprising: storing a medium access control (MAC) protocol data unit (PDU) for a message (MSG) A in a buffer; transmitting, to a base station, a preamble for the MSG A on a physical random access channel (PRACH); transmitting, to the base station, the MAC PDU for the MSG A on a physical uplink shared channel (PUSCH); receiving, from the base station, a MSG B indicating fallback; and transmitting, to the base station, a MAC PDU identified based on the buffer, as a response to the MSG B, wherein the MSG B is received by monitoring a window starting at a first physical downlink control channel (PDCCH) monitoring occasion, which is at least one symbol after a last symbol of the PUSCH.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims  21, 23-24, 26, 28-29, 31, 33-34, 36, 38-39 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 21, 23-24, 26, 28-29, 31, 33-34, 36, 38-39 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


October 14, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477